CARPENTER, J.
This is an action of trespass on the case for negligence brought to recover damages caused to ,the plaintiff in a collision between an automobile truck, while being driven, by the plaintiff, and an electric car, owned by the defendant and operated by its servant.
The case was begun by writ dated the 21st day of April, 1924. The case was tried before a jury in May, 1925, at which trial the jury returned a verdict for the plaintiff in the sum of $1950, which verdict was set aside by the trial justice in the granting of a motion for a new trial.
The action of the justice in granting the motion for a new trial was sustained by the Supreme Court. The case was again tried before a jury in May, 1927, and again the jury returned a verdict for the plaintiff, in the sum of $4500. The trial justice set this verdict aside by the granting of a motion of the defendant for a néw trial.
The case was again tried before a jury in May, 1930, and the jury found the defendant guilty and assessed damages in the sum of '$7000.
The case is now before this Court upon the defendant’s motion for a new trial, which motion is based upon the usual grounds. This Court sets forth the history of this case only as a history, although said history has no interest to this' Court in deciding said motion and this Court has not considered the results of previous trials in any way in passing upon the defendant’s motion now before it.
The collision occurred on Washington street in the City of Providence at a point in Washington street opposite to the intersection of Snow street and Washington street. Snow street runs into Washington street from the south. Washington street runs easterly and westerly. There are two lines of car tracks on Washington street, cars going éasterly run on the southerly track. Just before the collision, a ear on the southerly track and running easterly was approaching the intersection of Snow street and Washington street. As the car was approaching the intersection the plaintiff drove his truck out of Snow street into Washington street partly across the track that the car was approaching on. The plaintiff attempted to turn or did turn westerly. The collision occurred before the truck cleared the track on the northerly side.
There was considerable evidence produced by both the plaintiff and the defendant tending to show how the collision took place, all of which was submitted to the jury. It appeared from some of the evidence given by witnesses, both interested and disinterested, that at the time the plaintiff drove his truck out of Snow street he was in a line of traffic crossing Washington street and that traffic was stopped on Washington street at the intersection of Snow street and Washington street; that as the electric car approached the intersection the motorman had his head turned and apparently did not observe that the 'traffic on Washington street was stopped and that a line of vehicles was coming *48out of Snow street and crossing Washington street in front of him; that when the motorman looked easterly, the way the car was going, it was too late to avoid the collision.
For plaintiff: Quinn, Kernan & Quinn.
For defendant: Clifford Whipple.
Upon this evidence and other evidence produced at the trial, this Court feels that the jury were justified in finding the defendant guilty.
As to the amount of the verdict, the evidence tended to show that the plaintiff was severely injured, that he suffered at the time and at the time of this trial, more than six years after the accident, he was still suffering. It appeared from the evidence that the plaintiff had suffered fractures of the 9th and 10th ribs close to the spine. Dr. Samuel H. Long testified that it was his opinion that in order to relieve the plaintiff, it would be necessary to perform an operation upon him. There was also evidence that the plaintiff had been unable to work steadily since the accident.
Therefore, upon all the evidence submitted, the jury were justified in returning a verdict for the plaintiff in the sum of $7000.
This Court also feels that substantial justice has been done.
Motion for new trial denied.